Me. Justice Hernández
delivered the following opinion of the court:
This is an appeal prosecuted by Pablo Millan y Mogica from a judgment of the District Court of Mayagüez sentencing him for the crime of seduction to the penalty of one year *215of imprisonment at hard labor, to be served in the penitentiary, or a fine of five hundred dollars, and to the payment of costs. The appellant was duly informed against for the crime in question, on the 3d day of September of last year, alleged to have been committed as follows:
“The said Pablo Millan y Mogica, in the early part of the month of August, 1903, seduced under a promise of marriage Gilia Abad Zaragoza y Ramos, a young unmarried woman reputed up to that time to be chaste, and had carnal intercourse with her in the municipal district of Sábana Grande.”
The defendant pleaded not guilty and asked to be tried by the court without a jury. The trial was held April 13, 1904, at which the witnesses for the prosecution and the defense testified, whereupon the court unanimously rendered judgment as above set forth, on the 23d day of April. From this judgment counsel for the defendant took an appeal which was granted, but no bill of exceptions appears in the record, nor is any exception set forth in the minutes of the trial, nor has any ground been alleged either in the trial court or this court in support of the appeal, which was opposed by the fiscal, who moved that the same be dismissed at the cost of the appellant.
As will be noted, no legal question has-been presented for determination, and an examination of copies of the record fails to disclose any ground whatever which would justify the reversal or modification of the judgment appealed from. Said judgment must therefore be affirmed, costs of appeal to be paid by the appellant Pablo Millan y Mogica.

Affirmed.

Chief Justice Quiñones pid Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.